Citation Nr: 0947828	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for atopic eczematous 
dermatitis.  

2.  Entitlement to service connection for bilateral elbow 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to 
September 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims for service connection 
for atopic eczematous dermatitis of the arms and neck and 
bilateral elbow pain.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in October 2009.  A copy of the transcript 
is of record.  Subsequent to the hearing, the Veteran 
submitted additional evidence to the Board and a written 
waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for dermatitis and a bilateral elbow disability.  The 
Veteran's service treatment records show that he was 
repeatedly seen in service for treatment of a rash.  The 
records also indicated that he had pain in his elbow joints 
which worsened during his deployment.  His service treatment 
records show complaints of painful, stiff or swollen joints.  

With regard to the Veteran's claim of service connection for 
dermatitis, 
his post service treatment records show reports of a skin 
rash involving the elbows and neck.  The Veteran received a 
VA examination in December 2007 and the examiner noted that 
the Veteran's service treatment records were not available 
for review.  The Veteran reported that he sees two different 
doctors for his rash; however, the claims file only contains 
VA treatment records.  At the time of the examination, the 
Veteran's rash was not active and the examiner was unable to 
render a diagnosis.  

The Board notes that there are some disorders of the skin 
that have active and inactive stages or are subject to 
remission and recurrence.  Where the evaluation of such a 
disability that fluctuates in degree of disability is at 
issue, an examination of the disability during an active 
stage or during an outbreak is required.  Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992). Thus, the frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed and the skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  The Board finds that if possible, the RO 
should schedule the Veteran for a VA skin examination when 
the Veteran's skin disorder is active.  The examiner should 
be asked to render a medical opinion as to whether the 
Veteran has a current skin disorder that was incurred in 
service or is related to disease or injury in service.  In 
addition, the VA should attempt to locate any outstanding 
records regarding the Veteran's treatment for his rash.

With regard to the Veteran's bilateral elbow disability, the 
Veteran's post service treatment records show complaints of 
bilateral elbow pain.  At the 2007 VA examination, the 
examiner suspected that the Veteran's elbow disability might 
be lateral epicondylitis.  However, the Veteran was 
asymptomatic at the time of the examination and the examiner 
was not able to provide a diagnosis.  Nonetheless, the VA 
examination report is inadequate as the Veteran's service 
treatment records were not available for review.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for dermatitis.  All 
pertinent records should be associated 
with the claims file.  After the Veteran 
has signed any necessary appropriate 
release(s), obtain any identified private 
records and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current skin disorder.  
If possible, the examination should be 
scheduled when the Veteran has active 
skin symptoms.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner must note in the 
examination report that he or she has 
reviewed the claims folder.  

All clinical findings and diagnoses 
should be reported in detail.  Based 
upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or more) that any current 
skin disability first manifested in 
service or is etiologically related to 
disease or injury in service.  The 
examiner should set forth the rationale 
for all opinions expressed and 
conclusions reached.  If there is no 
evidence of a disability the examiner 
should so state.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral elbow 
disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner must note in the 
examination report that he or she has 
reviewed the claims folder.  

All clinical findings and diagnoses 
should be reported in detail.  Based 
upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should opine 
whether the Veteran currently has a 
left and/or right elbow disability.  If 
not, the examiner should so state.  For 
any disability present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current bilateral elbow disability 
first manifested in service or is 
etiologically related to disease or 
injury in service.  The examiner should 
set forth the rationale for all 
opinions expressed and conclusions 
reached.  

4.  Readjudicate the issues on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


